DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Elzerman (US PG Pub No. 2008/0234116, Sept. 25, 2008) in view of Gonzales (US PG Pub. No 2020/0101343, filed Oct. 1, 2018).
Regarding claim 1, Elzerman teaches an exercise apparatus 10, comprising: a base 12 (see para. [0019] and Fig. 1 below) having a top surface and a bottom surface; an elongate shaft 14 (see para. [0019] and Fig. 1 below) pivotally coupled to the top surface of the base 12. 

    PNG
    media_image1.png
    731
    540
    media_image1.png
    Greyscale

Elzerman is silent in explicitly teaching a plurality of ground wheels supporting the base 12, wherein at least one of the plurality of ground wheels is operable between a locked condition and an unlocked condition, such that in the locked condition, rotation of the at least one of the plurality of ground wheels is restricted, and in the unlocked condition, the at least one of the plurality of ground wheels roll across a supporting ground surface.  
Gonzales, however, in an analogous art of exercise devices teaches a base 112 having a shaft 110 coupled to a top surface of the base, the base 112 including a plurality of ground wheels 102 supporting the base 112 (see para. [0032], and Figs. 1-2 below), wherein at least one of the plurality of ground wheels is operable between a locked condition and an unlocked condition, such that in the locked condition, rotation of the at least one of the plurality of ground wheels is restricted, and in the unlocked condition, the at least one of the plurality of ground wheels roll across a supporting ground surface (see para. [0032]).  

    PNG
    media_image2.png
    816
    395
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    818
    552
    media_image3.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Elzerman such that the device includes a plurality of ground wheels 102 supporting the base (i.e., base 12 of Elzerman), wherein at least one of the plurality of ground wheels 102 is operable between a locked condition and an unlocked condition as taught by Gonzales for the same purpose of allowing the device to be made stationary or movable (see Gonzales, para. [0032]).  
Regarding claim 2, Elzerman teaches the elongate shaft 14 further comprising: an upper shaft element and a lower shaft element (see Fig. 1 above and para. [0020], the pole 14 made of telescoping portions) telescopically coupled to adjust a length of the elongate shaft.  
Regarding claim 3, Elzerman teaches further comprising: a shaft coupling 22 (i.e., locking ring, see para. [0020]) is operable between a fixed condition in which a longitudinal length of the elongate shaft is fixed and an movable condition in which the length of the elongate shaft may be varied by telescopic sliding of the upper shaft element relative to the lower shaft element.  
Regarding claim 4, Elzerman teaches further comprising: a cylindrical sleeve 24 (see Figs. 1-2 above and para. [0021]) having an inner diameter to receive and slide along a length of the elongate shaft 14 (i.e, where the sleeve 24 may be slidably positioned, and then retained on the shaft 14, see para. [0021]).  
Regarding claim 5, Elzerman teaches wherein the cylindrical sleeve 24 has a length that permits a user to grasp the cylindrical sleeve (i.e., where the sleeve 24 can be grasped by hands of a user to position on the shaft 14, see para. [0021]) and slide the cylindrical sleeve 24 along a length of the elongate shaft 14.  
Regarding claim 6, as broadly interpreted, Elzerman teaches, further comprising: a gripping surface, selected from the group consisting of indentations and finger ridges defined on an outer surface of the cylindrical sleeve (i.e., where the hinge on the sleeve 24, see Fig. 2 above is considered a ridge defined on the outer surface which fingers of a user can be placed).  
Regarding claim 7, as broadly interpreted, Elzerman teaches further comprising: an attachment for coupling a resistance band to the cylindrical sleeve 24 (i.e., where the hinge on the sleeve 24 can be considered an attachment for placing an elastic band for securing the sleeve 24 on the shaft 14, see para. [0021]).  
Regarding claim 9, Elzerman teaches further comprising: one or more resistance clips (i.e., where the weight sleeve 24 can be considered a resistance clip) that have a jaw for clamping to the elongate shaft 14 and retaining the one or more resistance clips at a stationary position on the elongate shaft 24 (see para. [0021], where the sleeve 24 is hinged can be clamped and secured by fastening mechanism).  
Regarding claim 10, Elzerman teaches wherein each of the one or more resistance clips 24 have a different operating force to open the jaws (i.e., where the hinge of the weight sleeve 24 has an inherent operating force to open/close the hinged parts for clamping/unclamping, see Fig. 2 above).  
Regarding claim 11, Elzerman teaches a method of exercising an upper extremity of a user, comprising: providing an exercise apparatus having a base 12 (see para. [0019], Fig. 1-2 above), an elongate shaft 14 pivotally coupled to the base 12 (see para. [0019]), and a cylindrical sleeve 24 having an inner diameter to receive the elongate shaft therein 14; grasping the cylindrical sleeve 24; and selectively elevating and lowering the cylindrical sleeve 24 along the elongate shaft 14 (i.e., where the sleeve 24 can be grasped by hands of a user to position on the shaft 14 by elevating or lowering, see para. [0021]).  
Elzerman is silent in explicitly teaching a plurality of selectively lockable ground transport wheels supporting the base 12.
Gonzales, however, in an analogous art of exercise devices teaches a base 112 having a shaft 110 coupled to a top surface of the base, the base 112 including a plurality of selectively lockable ground transport wheels 102 supporting the base 112 (see para. [0032], and Figs. 1-2 below), (see para. [0032]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Elzerman such that the device includes a plurality of ground transport wheels 102 supporting the base (i.e., base 12 of Elzerman), as taught by Gonzales for the same purpose of allowing the device to be made stationary or movable (see Gonzales, para. [0032]).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Elzerman in view of Gonzales, as applied to claim 1 above, in view of Zhang (US PG Pub. No. 2011/0281701, Nov. 17, 2011).
Elzerman in view of Gonzales teaches the invention as substantially claimed.
Regarding claim 8, Elzerman is silent in explicitly teaching an attachment point on the base 12; and a resistance band configured for attachment to the attachment point.  
Zhang, however, teaches an exercise device having a base including an attachment point on the base; and a resistance band configured for attachment to the attachment point (see Fig. 3 below).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (resistance band)][AltContent: textbox (base)][AltContent: textbox (attachment point)]
    PNG
    media_image4.png
    789
    377
    media_image4.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Elzerman such that the base 12 includes an attachment point on the base; and a resistance band configured for attachment to the attachment point as taught by Zhang in order to perform additional resistance exercises on a single device.


Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Elzerman in view of Gonzales, in view of Orescan et al. (US PG Pub. No. 2004/0185990, Sept. 23, 2004) (herein Orescan”).
Regarding claim 13, Elzerman teaches a method of exercising an upper extremity of a user comprising providing an exercise apparatus having a base 12 (see para. [0019] and Fig. 1 below), and an elongate shaft 14 pivotally coupled to the base 12 (see para. [0019] and Fig. 1 below)

    PNG
    media_image1.png
    731
    540
    media_image1.png
    Greyscale

Elzerman is silent in explicitly teaching a plurality of selectively lockable ground transport wheels supporting the base 12
Gonzales, however, in an analogous art of exercise devices teaches a base 112 having a shaft 110 coupled to a top surface of the base, the base 112 including a plurality of ground transport wheels 102 supporting the base 112 (see para. [0032], and Figs. 1-2 below)

    PNG
    media_image2.png
    816
    395
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    818
    552
    media_image3.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Elzerman such that the device includes a plurality of ground wheels 102 supporting the base (i.e., base 12 of Elzerman) as taught by Gonzales to allow the device to be made stationary or movable (see Gonzales, para. [0032]).  
Elzerman is silent in explicitly teaching coupling a first end of a resistance band to the elongate shaft 14; grasping the elongate shaft 14 by a first hand; grasping a second end of the resistance band by a second hand; and moving the second hand against a tension of the resistance band.
Orescan, however, in an analogous art teaches a method of exercise including providing an elongate shaft 20 (which can pivot on a ground, see Fig. 6 below) and coupling a first end of a resistance band 40 to the elongate shaft 20; grasping the elongate shaft 20 by a first hand; grasping a second end of the resistance band by a second hand; and moving the second hand against a tension of the resistance band (see Fig. 6 below).

  
    PNG
    media_image5.png
    411
    364
    media_image5.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Elzerman to include a resistance band 40 and coupling a first end of the resistance band 40 to the elongate shaft 14; grasping the elongate shaft 14 by a first hand; grasping a second end of the resistance band by a second hand; and moving the second hand against a tension of the resistance band 40 as taught by Orescan in order to perform additional resilient exercises with the device.
Regarding claim 14, Elzerman as modified by Gonzales and Orescan teaches wherein moving the second hand against the tension of the resistance band comprises: rotating a forearm of the second hand laterally outwardly against the tension of the resistance band 40; and returning the forearm inwardly against the tension of the resistance band 40 (i.e., where a pulling and then returning type of motion causes rotation of the forearm on the hand holding the resistance band 40).  
Regarding claim 15, Elzerman as modified by Gonzales and Orescan teaches wherein moving the second hand against the tension of the resistance band 40 comprises: extending an arm of the second hand laterally outwardly against the tension of the resistance band 40; and returning the arm of the second hand inwardly against the tension of the resistance band (i.e., where a pulling and then returning type of motion causes extending of the arm holding the resistance band 40).  
Regarding claim 16, Elzerman as modified by Gonzales and Orescan teaches wherein moving the second hand against the tension of the resistance band 40 comprises: extending an arm of the second hand rearwardly against the tension of the resistance band 40; and returning the arm of the second hand inwardly against the tension of the resistance band (i.e., where a pulling and then returning type of motion causes extending of the arm and hand rearwardly or inwardly relative to the shaft 14).  
 Regarding claim 17, Elzerman teaches tilting the elongate shaft 14 from a vertical orientation (i.e., where the shaft 14 is pivotal from a vertical orientation to an angle, see para. [0019]).

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smiley (US PG Pub. No. 2012/0094812) teaches an exercise device and method including sliding a grip on a shaft/bar against tension from a resistance band.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, none of the prior art either alone or in combination teach or suggest all the limitations of the preceding claims and further reciting the method comprising: attaching a resistance band between the cylindrical sleeve and the base; and selectively elevating and lowering the cylindrical sleeve against a tension of the resistance band.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702. The examiner can normally be reached Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S LO/Primary Examiner, Art Unit 3784